Fitzsimons, J.
The evidence shows that the defendant received plaintiff’s bill for services, rendered and promised to pay the same when able. That surely establishes plaintiff’s claim that the services in question were rendered and the *237value thereof was satisfactory to defendant, and, inviewof the failure to introduce evidence in her own behalf, justified the trial judge in directing a verdict against her.
The judgment must be affirmed, with costs.
McCarthy, J., concurs.
■ Judgment affirmed, with costs.